          Case 1:19-cv-02049-LAK-OTW Document 134 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
THE SANBORN LIBRARY LLC,

                                             Plaintiff,


                      -against-


ERIS INFORMATION INC, et al.,                                                             l 9-cv-2049 (LAK)


                                             Defendants.



ENVIRONMENTAL DATA RESOURCES, LLC,

                                             Additional Defendant on
                                             Counterclaims.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                                                                   ORDER


LEWIS    A. KAPLAN, District Judge.

                 The motion of plaintiff and the additional defendant on counterclaims to dismiss Counts IV
through XII of the counterclaims is granted to the extent that

                1.      Counts IX and XI, and any essential facilities or product bundling claims asserted
in Counts IV and V, are dismissed.

                 2.        Defendants may move for leave to amend their counterclaims not later than fourteen
days after the date of this order.

The motion is denied in all other respects save that Counts VI, VII, VIII and X shall proceed only subject to
the limitations set forth in Section III.D of the report and recommendation of Magistrate Judge Ona T Wang
(Dkt 132) (the "R&R").

                This ruling is made substantially for the reasons set forth in the R&R to which no timely
objections have been filed.

                      SO ORDERED.

Dated:                September 15, 2021
